Fourth Court of Appeals
                                San Antonio, Texas
                                    September 4, 2019

                                   No. 04-19-00044-CV

                                 TITLE SOURCE, INC.,
                                      Appellants

                                             v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
    Appellee’s unopposed second motion for extension of time to file appellee’s brief is
GRANTED. Appellee’s brief is due no later than October 9, 2019.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court